Citation Nr: 1816406	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-13 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 60 percent for ischemic heart disease, prior to May 6, 2013.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the Air Force from May 1959 to May 1967. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
In August 2016, the Veteran testified at a video-conference hearing before the undersigned. A transcript of the hearing is of record.

In March 2017, the Board remanded the case to obtain all outstanding private treatment records; in particular, records from the Cardiovascular Group from November 2008 to November 2012, and from November 2013 to the present, and to obtain a VA examination addressing the Veteran's current METs workload tolerance, and including a retrospective opinion on the severity of the Veteran's ischemic heart disease throughout the claim period. In April 2017, the RO issued a letter to the Veteran requesting that he authorize the release of the records specified by the Board. In April 2017, the Veteran submitted records from the Cardiovascular Group dated October 2008 to September 2013. In May 2017, the Veteran submitted records from Gwinnett Medical Group Cardiology, dated November 2014 to March 2017. A VA examination was conducted in July 2017, according to the Board's remand directives. There is no evidence that additional examinations are in order or that any relevant records have yet to be requested. Thus, there has been substantial compliance with the Board's prior remand instructions, and an additional remand is not necessary. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VETERAN'S CONTENTIONS

The Veteran is rated at 60 percent disability prior to May 6, 2013 for ischemic heart disease. He claims that this rating does not accurately reflect the severity of his disability. Specifically, he asserts that prior to May 6, 2013, his heart disability resulted in shortness of breath and leg cramps which hindered his ability to participate in activities such as golf and walking up hills. He asserted that it forced him to take breaks during his job emptying trash. He also asserted that he sometimes got dizzy when he got up from a chair, and that occasionally his breathing was labored. He asserts that his disability worsened since 2010, and that it feels as though he has lost about half of his strength.


FINDINGS OF FACT

1. At a December 2010 VA examination, the examiner noted a diagnosis of ischemic heart disease with a pacemaker implant, and recorded an ejection fraction of 30 percent for the Veteran's left ventricle. The examiner opined that the Veteran would not experience dyspnea, fatigue, angina, dizziness, or syncope at a workload of three to five METs.

2. At private medical appointments in March, October, and December 2012, clinicians recorded ejection fractions of 40, 40, and 30 percent, respectively, for the Veteran's left ventricle.

3. At a ventricular tachycardia ablation procedure in May 2013, the clinician recorded an ejection fraction of 40 percent for the Veteran's left ventricle.

4. At private medical appointments in July and August 2013, clinicians recorded ejection fractions of 25-30 percent for the Veteran's left ventricle.

5. In September 2013, the Veteran had an automatic implantable cardioverter defibrillator (AICD) dual chamber device implanted in the right side of his chest.

6. At an August 2016 video-conference hearing before the Board, the Veteran testified that his heart disability resulted in shortness of breath and leg cramps, which hindered his ability to participate in activities such as golf and walking up hills. The Veteran testified that it forced him to take breaks during his job emptying trash. He testified that he sometimes got dizzy when he got up from a chair, and that occasionally his breathing was labored. He testified that his disability had worsened since 2010, and that it felt as though he had lost about half of his strength.

7. In a July 2017 VA examination and opinion, the examiner noted that the ejection fraction of the Veteran's left ventricle was reported in the record as follows: 30 percent in 2012; 20-30 percent in 2013; 40-50 percent in 2014; and 20-30 percent in 2017. Upon review of the record, the examiner opined that it was "less likely that the veteran had METs level below 3 between 2009 to present due to his [coronary artery disease]."


CONCLUSION OF LAW

The criteria a rating in excess of 60 percent prior to May 6, 2013 for ischemic heart disease are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7011 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's ischemic heart disease is currently rated 100 percent disabling from May 6, 2013, and 60 percent disabling before that date, under Diagnostic Codes 7005 and 7011. Under these codes, a rating of 100 percent disability requires one of the following:

1) Chronic congestive heart failure;

2) Dyspnea, fatigue, angina, dizziness, or syncope, precipitated by a workload of three METs or less;

3) Left ventricular dysfunction with an ejection fraction of less than 30 percent;

4) Hospital admission for ventricular aneurysmectomy or for initial evaluation and medical therapy for a sustained ventricular arrhythmia; or

5) The implantation of an AICD.

Here, there is no evidence that the Veteran has experienced chronic congestive heart failure, or that he was admitted to a hospital for ventricular anuerysmectomy or for an initial evaluation and medical therapy for sustained ventricular arrhythmia. Neither is there any evidence that the Veteran experienced dyspnea, fatigue, angina, dizziness, or syncope, precipitated by a workload of three METs or less at any point during the period under review. Indeed, as noted above, the July 2017 examiner opined upon a review of the record that it was unlikely that the Veteran had been restricted to a METs level below three between 2009 and the present. The examiner's opinion is competent, credible, and entitled to significant weight. Significantly, there is no evidence to the contrary.

Regarding the remaining criteria-numbers 3) and 5)-the Board finds that the implantation of an AICD did not occur until September 2013, and there is no evidence before May 6, 2013 of an ejection fraction below 30 percent for the Veteran's left ventricle. As noted above, before May 6, 2013, the Veteran's medical records document ejection fractions of his left ventricle between 30 and 40 percent. The July 2017 examiner's review of the record, detailed above, corroborates this finding. Therefore, the Board finds that an increased rating of 100 percent is not warranted before May 6, 2013 for ischemic heart disease.






(CONTINUED ON NEXT PAGE)
ORDER

A rating in excess of 60 percent prior to May 6, 2013 for ischemic heart disease is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


